220 F.2d 18
McCRORY STORES CORPORATION, Appellant,v.Stella I. WALKER, Appellee.
No. 12216.
United States Court of Appeals, Sixth Circuit.
February 16, 1955.

P. Eugene Smith of Marshall & Smith, Dayton, Ohio, for appellant.
Harry P. Jeffrey (of Iddings, Jeffrey & Weisman), Dayton, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal by McCrory Stores Corporation from a judgment entered on the verdict of a jury, awarding $16,624.43 to the appellee as damages for personal injuries received as the result of her fall in the aisle of appellant's store in Dayton, Ohio, has been heard and duly considered;


2
And it appearing that there was substantial evidence of negligence upon the part of the appellant in piling boxes in front of the banister of its store in such manner that an inference could properly be drawn by the jury that one of the boxes against which appellee stumbled had become loose from the pile and fallen to the floor, thus causing appellee's injury; And it being the law of Ohio that the operator of a store who invites people into his premises to transact business must exercise toward them ordinary care to maintain the premises in a reasonably safe condition, Campbell v. Hughes Provision Co., 153 Ohio St. 9, 90 N.E.2d 694; J. C. Penney Co., Inc., v. Robison, 128 Ohio St. 626, 193 N.E. 401, 100 A.L.R. 705; S. S. Kresge Co. v. Holland, 6 Cir., 158 F.2d 495, 498, and Ohio cases there cited;


3
And there being substantial evidence to support the verdict of the jury;


4
The judgment of the district court is ordered to be affirmed.